Citation Nr: 1421238	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a right knee injury.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability, claimed as status post repair medial collateral ligament.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability, claimed as status post laminectomy, L5-S1 with spondylosis L3-L5.

4.  Entitlement to service connection for residuals of a right knee injury.

5.  Entitlement to service connection for a left knee disability, claimed as status post repair medial collateral ligament.

6.  Entitlement to service connection for a low back disability, claimed as status post laminectomy, L5-S1 with spondylosis L3-L5.

7.  Entitlement to service connection for residuals of a right ankle fracture with post traumatic arthritis.

8.  Entitlement to service connection for residuals of a left ankle fracture with post traumatic arthritis.

9.  Entitlement to service connection for bilateral pes cavus.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for low back disability, bilateral knee disabilities, bilateral ankle disabilities, bilateral pes cavus, hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claims of service connection for bilateral knee disabilities were denied in an unappealed October 1977 rating decision.  The Veteran submitted a request for reconsideration, and his denied claims were confirmed in an unappealed July 1978 rating decision.

2.  The Veteran's original claim of service connection for a low back disability was denied in an unappealed September 1999 rating decision. 

3.  Evidence received since the July 1978 rating decision is not cumulative or redundant of other evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims seeking service connection for bilateral knee disabilities.

4.  Evidence received since the September 1999 rating decision is not cumulative or redundant of other evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim seeking service connection for a low back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a right knee injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
 
3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision to reopen the Veteran's claims, further discussion of VA's duties to notify and assist the claimant with respect to the claims to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's service connection claim for bilateral knee disabilities was initially denied in an October 1977 rating decision.  The Veteran submitted a request for reconsideration, and his knee claims were again denied in an unappealed July 1978 rating decision.  The RO determined after a review of the evidence that the Veteran's left knee disability was likely due to a post-service motorcycle accident, and there were no residuals of a right knee disability upon separation from active duty service.  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran's original claim of service connection for a low back disability was denied in an unappealed September 1999 rating decision, which found that the Veteran's low back disability was unrelated to service. 

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records. 

In October 2009, the Veteran filed his current petition to reopen his back and bilateral knee condition claims.  He was afforded a hearing before the undersigned Veterans Law Judge and provided testimony concerning these disabilities.  He also submitted a letter from his private chiropractor dated December 2009 which includes an opinion linking the Veteran's back and knee disabilities to active duty service.

The Veteran's testimony and December 2009 statement from his chiropractor are "new" in that the details were not before the RO at the time of the July 1978 and September 1999 rating decisions.   The private chiropractor's letter, in particular, is also "material" as the statements relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  Namely, the December 2009 letter provides medical evidence of a nexus between the Veteran's back and knee disabilities and his active duty service, which was the basis of the initial denials of his claims.  As the private chiropractor's statements are presumed to be credible for the purposes of deciding whether to reopen the claim, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a low back and bilateral knee conditions has been received, and the claims are reopened.





ORDER

New and material evidence having been submitted, the claim of service connection for residuals of a right knee disability is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for a left knee disability, claimed as status post repair medial collateral ligament, is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for a low back disability, claimed as status post laminectomy, L5-S1 with spondylosis L3-L5, is reopened.  To this extent only, the appeal is granted.


REMAND

Additional development is necessary before a decision may be rendered in this case.

The Veteran's claims file currently contains records of VA treatment from the VA Sierra Nevada Health Care System from November 2004 through June 2011.  However, the Veteran indicated in testimony presented at his March 2012 Travel Board hearing that he began receiving treatment at the VA in Reno about six months after his discharge from active duty service, and that all his VA treatment occurred in Reno.  The earliest VA treatment record currently in the claims file is dated in May 1977, approximately a year and a half after service.  This raises the possibility that an earlier record exists.  

The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, efforts must be made to obtain any records of VA treatment not associated with the claims file.

In addition, review of the Veteran's claims file indicates there may be a number of private medical records not yet associated with the file that may be relevant to one or more of the Veteran's claims.  The Veteran's private treatment records should, to the extent possible, be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The Veteran's claims file indicates that he has received treatment from these private sources:

(i)  Dr. Richard W. Kudrewicz

(ii)  Dr. Rappaport

(iii)  David G. Rovetti, DC

If there are other relevant private medical records which are not already of record and relate to treatment for any of the conditions for which the Veteran seeks service connection, the Veteran should either provide VA permission to obtain the records or submit the records himself.  

2.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran from the VA Sierra Nevada Health Care System dated between 1976 and November 2004, as well as any medical records since June 2011.  If no medical records are available, particularly for the period prior to November 2004, this fact should be noted in the claims file.

3.  Following completion of the above, review the claims file and undertake any additional development deemed necessary.  This may include making arrangements for a VA medical examination to determine, in light of any newly obtained evidence, the nature and etiology of the Veteran's claimed disabilities.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


